DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 5, 7-11, 41-48, 75, 80, 83, and 90 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 7-11, 41-48, and 75 in the reply filed on November 24, 2021 is acknowledged.
Claims 80, 83, and 90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2021.
Applicant’s election of the species of the compound A1: 
    PNG
    media_image1.png
    86
    220
    media_image1.png
    Greyscale
 is also acknowledged.  Applicant submits that claims 1, 2, 5, 10, 11, 41, and 75 read on the elected species.
	The elected species represents a compound of Formula I:

    PNG
    media_image2.png
    96
    171
    media_image2.png
    Greyscale

wherein:
U is –O- and V is =C(R4)- wherein R4 is methyl;
each of W and Z are =N-, each of X and Y are =C(R6)- wherein R6 is hydrogen;
1 is hydrogen;
R2 is cyclohexyl substituted at the 4-position with -NH2 (i.e., 
    PNG
    media_image3.png
    61
    83
    media_image3.png
    Greyscale
); and
R3 is cyclopropyl-CH2- (i.e., 
    PNG
    media_image4.png
    33
    48
    media_image4.png
    Greyscale
).
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to a compound represented by Formula I wherein:
4)- wherein R4 is methyl; or U and V are each independently =N- and –N(R5)- wherein R5 is benzyl substituted with 2-chloro (i.e., 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
);
each of W and Z are =N-, each of X and Y are =C(R6)- wherein R6 is hydrogen;
R1 is hydrogen;
R2 is cyclohexyl substituted at the 4-position with -NH2 (i.e., 
    PNG
    media_image3.png
    61
    83
    media_image3.png
    Greyscale
) or R2 is cyclohexyl substituted at the 4-position with –NR2aR2b wherein R2a is hydrogen, R2b is –C(O)R1a wherein R1a is ethyl or pyrazolyl, or R2b is –C(O)NR1bR1c and R1b is hydrogen, R1c is cyclopentyl; and
R3 is cyclopropyl-CH2- (i.e., 
    PNG
    media_image4.png
    33
    48
    media_image4.png
    Greyscale
) or R3 is hydrogen;
and art was found.  Claims 1, 2, 5, 10, 11, 41, and 75 read on the expanded subgenus noted above.	
Claims 7-9, 42-48 (all in full) and claims 1, 2, 5, 10, 11, 41, and 75 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Improper Markush Grouping Rejection
	Claims 1, 2, 5, 10, 11, 41, and 75 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by each of the structural formulae of instant claim 1, i.e., Formula I and Formula IA, includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula I or IA (of claims 1-2), and other structures depicted in dependent claims, include different compounds for the different definitions of U, V, W, X, Y, Z R1, R2, R3, etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, the 6-membered ring in Formula I can represent different monocyclic nitrogen containing heteroaryl rings, e.g., pyridine, pyrimidine, pyridazine, pyrazine, etc., and therefore, each of Formula I and Formula IA represent ring systems that are not commonly classified.
Furthermore, the Markush group of Formula I and Formula IA embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 10, 11, 41, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula I or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for an isotopic variant of a compound of Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
	The above factors, regarding the present invention are summarized as follows:
(a)	The nature of the invention and the state of the prior art:

 As recited, instant claims are reach thorough claim wherein based on the fact that the number of compounds of Formula I disclosed in the specification, it is claimed that any compound of the genus of Formula I can be isotopically enriched or labeled.  The specification does not provide any specific examples of ‘isotopic variants’ or ‘isotopically enriched’ compounds intended within the scope of the compounds of Formula I.  The specification at page provides a definition for the term “isotopically enriched”, and provides that the term ‘refers to a compound that contains unnatural proportion of an isotope at one or more of the atoms … including, but not limited to, hydrogen (1H), deuterium (2H), tritium (3H), carbon-11 (11C), …’, see paragraph [0058] at page 23.  The specification, however, does not provide any specific examples of ‘isotopic variants’ of any of the claimed compounds.
Isotope labeling, in general, is a specialized art.  Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for isotopic 
For example, if the process involves replacement of a halogen with deuterium by catalytic deuteration with D2 then presence of halogen in various variable groups of compounds of formula I will also undergo such a replacement reaction.  In addition presence of unsaturated groups will also undergo deuteration. Similarly direct exchange of H with D will occur any available position not necessary or specifically.  Specification merely suggests ‘isotopically labeled’ (see page 10) but does not teach or suggest how to perform such an isotopic labeling process, including deuteration to produce deuterated compounds. There is no teaching of making a suitable precursor. In addition there is no single example in the specification showing how to perform the deuterium labeling. Given the general nature of the isotopic labeling embraced, it would not be possible for one trained in the art to redeem such an isotopic labeling as a routine process.
For example, if the isotope is positron emitter, with such plethora of choices of variable groups embraced in formula I, it is not clear from the specification how one would incorporate positron emitters such as 3H, 11C or 14C and what precursor to make.  The same is true for isotope labeling with a single photon emitter.
As noted above, isotope labeling, in general, is a specialized art.  Particularly, radiolabeling with positron emitters is much more specialized art due time constrain imposed by the short half-life the positron emitters. Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting 11C labeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Pimlott SL., Nucl. Med. Commun. 26(3): 183-188, 2005 (PubMed Abstract provided).
(b)	The predictability or lack thereof in the art:
Hence the process as applied to the above-mentioned isotopically enriched compounds claimed by the applicant with a huge genus of variously substituted compounds of Formula I, to be labeled with any isotopic variant is not art-recognized process and hence there should be adequate enabling disclosure in the specification with working example(s) to make the compound of Formula I with related isotope claimed.
(c)	The amount of direction or guidance present:
 Examples illustrated in the experimental section or written description offer no guidance or teachings as to the process of making variously substituted compound of Formula I labeled with any isotopic variant.  Examples of unlabeled compounds shown therein cannot be deemed as objective enablement for any isotope and a person of ordinary skill in the art needs guidance for isotope selection and labeling as there is no guidance provided in the specification for labeling with deuterium and the process of making them.
(d)	The presence or absence of working examples:
Although examples show the process of making instant compounds, as noted above, they are limited to process of making a compound of Formula I and not the ‘isotopic variants’ thereof. 
(e)	The breadth of the claims: 
Specification has no support, as noted above, for all isotopic variants, isotopically enriched or isotopically labeled compounds of Formula I and there is no guidance as to what precursor is suitable for process of making isotopically labeled compounds of Formula I with various variable groups and there is also no valid chemical reasoning for one trained in the art to expect that all isotopes would be applicable and share the same use embraced.
(f)	The quantity of experimentation needed:
The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above. Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired structure, namely one compound of Formula I labeled with various isotopes embraced in the instant claims.
Thus, factors such as “sufficient working examples”, the “level of skill in the art”, “predictability”, etc. have been demonstrated to be sufficiently lacking in the case for the instant claims.
Also note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative".  Clearly that is the case here. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful 
MPEP §2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was 'filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.

Claims 1, 2, 5, 10, 11, 41, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula I or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim 1 recites “A compound of Formula I ... or a pharmaceutically acceptable salt, …  or prodrug thereof” wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ intended by the recitation.  The specification in vivo’, see paragraph [00274] at page 128.  The specification, however, does not provide what are the types of compounds of Formula I that are intended to within the scope of instant recitation of the term ‘prodrug’.  It is known that ‘prodrugs are compounds which are convertible in vivo by metabolic means such as hydrolysis to another compound’.  The specification, however, does not provide what are some of the examples of such “precursors” to undergo in vivo conversion; or “prodrugs” intended by the recitation in instant claims.  The instantly claimed compounds include functional groups that can undergo hydrolysis, see for example, the term -C(=O)OR1a wherein R1a can be hydrogen, alkyl, etc.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.  Further, the scope of compounds of Formula I already includes an ester and an acid, i.e., pre- and post-hydrolysis forms.  Accordingly, it is not clear what other types of prodrugs are included within the scope of instant claims.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds of Formula I.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is 
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrugs of the compound of Formula I.  The claimed genus of Formula I embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of compound of Formula I embraced in the instant claims in view of the pertinent reference teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 11, and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billin et al. (ACS Chemical Biology 2016).  The instant claims read on reference .

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


	Receipt is acknowledged of the Information Disclosure Statement filed on November 7, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 15, 2022
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.